Citation Nr: 1000946	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-31 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sleep apnea, and if so whether service connection is 
warranted.   
 
2.  Entitlement to service connection for a psychiatric 
disorder.   
 
3.  Entitlement to a compensable rating for bilateral hearing 
loss.   
 
4.  Entitlement to an initial higher (compensable) rating for 
irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and November 2005 RO rating 
decisions.  The March 2004 RO decision, in pertinent part, 
granted service connection and a noncompensable rating for 
irritable bowel syndrome, effective July 18, 2002.  

The November 2005 RO decision, in pertinent part, granted 
service connection for right ear hearing loss and assigned a 
noncompensable rating for bilateral hearing loss, effective 
October 28, 2004.  By this decision, the RO also determined 
that new and material evidence had not been received to 
reopen a claim for entitlement to service connection for 
sleep apnea (claimed as sleep apnea with snoring and 
fatigue), and denied service connection for a psychiatric 
disorder (claimed as depression).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for sleep apnea, as well as 
the issues of entitlement to a compensable rating for 
bilateral hearing loss and entitlement to an initial higher 
(compensable) rating for irritable bowel syndrome.  The issue 
of the merits of the claim for entitlement to service 
connection for sleep apnea is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for sleep apnea in April 
2003, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's psychiatric disorder was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.

4.  The Veteran's bilateral hearing loss is manifested by 
auditory acuity Level I in the right ear and auditory acuity 
Level I in the left ear.  

5.  Since the effective date of service connection on July 
18, 2002, the Veteran's service-connected irritable bowel 
syndrome has been moderate in degree.  


CONCLUSIONS OF LAW

1.  The April 2003 RO decision that denied entitlement to 
service connection for sleep apnea is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for sleep apnea.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).  

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 C.F.R. 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

5.  The criteria for an initial rating of 10 percent for 
irritable bowel syndrome have been met continuously since 
service connection for that disorder became effective on July 
18, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in March 2005 and May 2005 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection for a psychiatric disorder, and in an August 2002 
letter the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection for irritable bowel syndrome.  In 
December 2004, February 2005, March 2005, and May 2005 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for a compensable rating for bilateral hearing loss and/or 
the claim for a higher rating for irritable bowel syndrome.  
The August, 2002, December 2004, February 2005, March 2005 
and May 2005 letters also addressed what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A March 2007 letter 
(albeit as to other issues) also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in October 2007.  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a sleep apnea, no 
further discussion of VCAA compliance as to that issue is 
needed at this time.  

Additionally, as to the issue of an initial higher 
(compensable) rating for irritable bowel syndrome, the Board 
notes that this appeal arises from the Veteran's disagreement 
with the initial rating assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  
Therefore, a remand for additional notification would serve 
no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; treatment records 
from Shaw Air Force Base; VA examination reports; and a lay 
statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service personnel and treatment records; post-service private 
and VA treatment records; VA examination reports; treatment 
records from Shaw Air Force Base; and a lay statement.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.  Sleep Apnea

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for sleep apnea in April 
2003.  The April 2003 RO decision was not appealed and is 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 2003 RO 
decision included the Veteran's service treatment records; 
post-service private treatment records; treatment records 
from Shaw Air Force Base; VA examination reports; and the 
Veteran's own statements.  The RO denied service connection 
for sleep apnea on the basis that the Veteran's service 
treatment records did not show treatment for or a diagnosis 
of sleep apnea while he was on active duty.  The RO noted 
that treatment from a private physician did show that the 
Veteran did currently have sleep apnea, but that there was no 
suggestion or opinion as to whether the condition was related 
to his military service.  

The Board observes that the Veteran's service treatment 
records did show treatment for respiratory problems on 
numerous occasions.  The Veteran was diagnosed with disorders 
including sinusitis, rhinitis, upper respiratory infections, 
bronchitis, hay fever, and throat problems.  Additionally, 
the Board notes that a December 1994 treatment report from 
Shaw Air Force base, just two months after the Veteran's 
separation from service, indicated that the Veteran 
complained of three months of a nasal discharge that was 
clear and sometimes bloody.  The Veteran also reported that 
he had a cough at night and more often during the day.  He 
further indicated that he was sleepy during the daytime and 
had fallen asleep on occasions.  He stated that he had been 
snoring more in the last six months and that his wife 
indicated that he did have some possible apneic spells too.  
It was noted that the Veteran also had more allergies as 
well.  The assessment was increased allergy symptoms, bed and 
home, possible dust mites; sinusitis, probable; decreased 
sleep and increased snoring, probably related to allergic 
symptoms with possible adenoidal swelling.  The Board 
observes that the RO did not discuss this evidence at the 
time of the April 2003 RO decision.  

The evidence received since the April 2003 RO decision 
includes service personnel records; VA treatment records; 
additional private treatment records; VA examination reports; 
a January 2005 lay statement from the Veteran's wife; and 
statements from the Veteran.  

A February 2004 VA Gulf War examination report indicated, as 
to a medical history, that the Veteran reported that he had 
some shortness of breath at rest and some dyspnea on 
exertion.  It was noted that the Veteran did have sleep apnea 
diagnosed five years earlier and that he used a continuous 
positive airway pressure (CPAP) device.  The Veteran reported 
that he had surgery for sleep apnea in 2001.  He stated that 
he underwent soft palate surgery in 2001 which helped with 
his snoring.  The diagnoses included sleep apnea.  

The January 2005 lay statement from the Veteran's wife 
indicated that the Veteran's eight months in Saudi Arabia 
took a toll on him and their family.  She reported that the 
Veteran was fatigued all the time and that he wore a CPAP 
device, but that it didn't work well.  She reported that a 
physician had done some recent blood oxygen tests and that 
they were very bad without the CPAP device.  The Veteran's 
wife also indicated that their children would attest to his 
fatigue.  

An March 2007 VA nose, sinus, larynx, and pharynx examination 
report noted that the Veteran underwent uvulopalatoplasty in 
2001, but that he claimed he had a shore throat prior to the 
surgery.  It was noted that the Veteran had sleep apnea and 
that he had been using a CPAP device both before and after 
the uvulopalatoplasty surgery.  The Veteran reported that his 
sleep apnea was worse in the spring and fall when pollen was 
out and that he presently had some slight soreness in his 
throat.  The diagnoses were chronic dry throat secondary to 
usage of a CPAP machine and no other evidence of acute or 
chronic oropharyngeal disease.  

An April 2007 VA lymphatic disorders examination report 
related a diagnosis of no current objective evidence of a 
lymphatic disorder.  The examiner reported that in reviewing 
the Veteran's claims file, they found several entries of a 
sore throat with some changes in the throat consistent with 
an infection.  The examiner also reported that an infection 
of the Veteran's throat was documented in the claims file 
they examined, but that they could not find any evidence of 
enlarged lymph nodes.  

The Board observes that in the evidence available at the time 
of the April 2003, there was no evidence specifically related 
the Veteran's current sleep apnea to his period of service.  
The Board notes that at the time of the April 2003 decision, 
the RO did not discuss a December 2004 treatment report from 
Shaw Air Force base, just two months after the Veteran's 
separation from service, which indicated that the Veteran 
reported that he was sleepy during the daytime and had fallen 
asleep on occasions.  The Veteran also stated that he had 
been snoring more in the last six months and that his wife 
indicated that he did have some possible apneic spells too.  
It was noted that the Veteran also had more allergies as 
well.  The assessment included decreased sleep and increased 
snoring, probably related to allergic symptoms with possible 
adenoidal swelling.  

In the evidence received since the April 2003 RO decision, 
there is a February 2004 VA Gulf War examination report that 
indicated that the Veteran had sleep apnea diagnosed five 
years earlier and that he used a CPAP device.  The Board 
notes that although such examination did not indicate that 
sleep apnea was diagnosed in service, it did refer to a 
diagnosis since at least 1999.  Additionally, a January 2005 
lay statement from the Veteran's wife indicated that the 
Veteran's eight months in Saudi Arabia took a toll on him and 
that he was fatigued all the time and wore a CPAP device that 
didn't work well.  The Veteran's wife was apparently 
reporting that the Veteran's sleep apnea and resulting need 
for a CPAP device began during his service in Saudi Arabia.  
Further, the Board notes that a March 2007 VA nose, sinus, 
larynx, and pharynx examination report indicated that the 
Veteran had been using a CPAP device both before and after 
uvulopalatoplasty surgery in 2001.  The Board notes that such 
examination report did not specifically indicate how much 
earlier than 2001 the Veteran was using the CPAP device, but 
clearly showed that the Veteran's sleep apnea pre-existed 
2001.  The evidence will be considered credible for the 
purposes of determining whether new and material evidence has 
been submitted.  

The Board finds that the January 2005 lay statement from the 
Veteran's wife as well as the December 2004 Gulf War 
examination report and the March 2007 VA nose, sinus, larynx, 
and pharynx examination reports (especially in consideration 
of the non-discussed December 1994 treatment report from Shaw 
Air Force Base) are evidence that is both new and material 
because the claim was previously denied, at least in part, on 
the basis that the evidence did not show current sleep apnea 
stemming from the Veteran's period of service.  Therefore, 
the Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the April 
2003 RO decision is new and material, and thus the claim for 
service connection for sleep apnea is reopened.  This does 
not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see 
the below remand) before the issue of service connection for 
a right lower extremity disability is addressed on a de novo 
basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

II.  Psychiatric Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for a 
"chronic disease," such as a psychosis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran contends that he has a psychiatric disorder 
(depression) that is related to his period of service.  

His service treatment records do not show complaints, 
findings, or diagnoses of any psychiatric problems.  
Evaluations of the Veteran during that time make no reference 
to any such problems.  

The first post-service evidence of record of any possible 
psychiatric disorder is in November 2003, approximately a 
decade after the Veteran's period of service.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

A November 2003 VA treatment entry related a provisional 
diagnosis of adjustment disorder with depressed mood.  A 
February 2004 treatment entry noted that the Veteran had been 
followed for anxiety and that he reported that he felt no 
different and continued to have a short temper and to feel on 
edge.  The diagnosis was anxiety disorder, not otherwise 
specified.  A June 2004 entry related a diagnosis of 
generalized anxiety disorder.  An October 2004 entry noted a 
problem list that included depression.  

A February 2005 treatment report from Shaw Air Force Base 
noted that the Veteran was seen for follow-up for depression.  

An October 2006 VA treatment report noted that the Veteran 
was seen for a psychiatric evaluation.  The impression was a 
bipolar disorder, Type II, most recent episode depressed.  

An April 2007 VA psychiatric examination report noted that 
the Veteran's claims file was not available for review.  It 
was reported that the Veteran served in the Air Force and 
that he was deployed to Saudi Arabia for seven months during 
Operation Desert Storm.  The Veteran indicated that he was in 
military intelligence.  He denied that he had he was exposed 
to any significant stressful events that occurred during his 
"combat" experience.  The Veteran reported that for the 
last ten years, he had been experiencing difficulty with his 
short-term memory.  He stated that he would lock his keys in 
his car, forget to feed his dog, and would become easily 
distracted.  He reported that he slept six to seven hours per 
night with a CPAP machine.  The Veteran indicated that there 
were occasional days when he wanted to stay in bed and that 
such would occur approximately once a week.  He indicated 
that he had been treated for depression for the last three to 
four years.  He related that he had low energy and a loss of 
interest in his usual activities.  The Veteran stated that he 
felt that he was depressed in the military, but that his 
symptoms were not as incapacitating as they were presently.  
It was noted that the Veteran received treatment at a VA 
facility.  

The diagnosis was depression.  The examiner commented that 
the Veteran served in Operation Desert Storm and that he was 
in military intelligence.  The examiner indicated that the 
Veteran reported that for the last ten years he had 
experienced short-term memory loss and concentration 
difficulties.  The examiner stated that, additionally, the 
Veteran had been experiencing symptoms including sporadic 
depressed mood and loss of interest in his usual activities.  
The examiner remarked that the Veteran was currently 
experiencing a mild level of impairment in social and 
occupational functioning.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that an April 2007 VA psychiatric 
examination report noted that the Veteran reported that for 
the last ten years he had been experiencing difficulty with 
his short-term memory.  He also stated that he felt that he 
was depressed in the military, but that his symptoms were not 
as incapacitating as they were presently.  The diagnosis was 
depression.  The examiner indicated that the Veteran reported 
that for the last ten years he had experienced short-term 
memory loss and concentration difficulties.  The examiner 
stated that, additionally, the Veteran had been experiencing 
symptoms including sporadic depressed mood and loss of 
interest in his usual activities.  The Board observes that 
the Veteran's statements that he suffered from difficulty 
with his short-term memory for the last ten years and that he 
felt he was depressed in the military were nothing more than 
a recitation of his belief or claimed history.  Additionally, 
the examiner solely reported the Veteran's history in regard 
to those statements.  As such, any repetition of these 
statements by a doctor reciting a reported medical history, 
are not probative in linking any present psychiatric disorder 
with the Veteran's period of service.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional).  

The Board observes that the probative medical evidence does 
not suggest that the Veteran's current psychiatric disorder 
is related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the Veteran's current psychiatric 
disorder began many years after his period of service, 
without any relationship to any incident of service.  

The Veteran has alleged that his psychiatric disorder had its 
onset during his period of service.  As a layperson, however, 
the Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
Veteran's psychiatric disorder began many years after his 
period of service and that it was not caused by any incident 
of service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a psychiatric 
disorder, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating.  In this regard, his 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 
4.86 is not warranted, and his bilateral hearing loss is to 
be rated by the usual method.  

Private and VA treatment records dated from October 2003 to 
November 2004 show treatment for multiple disorders.  

A January 2005 VA audiological examination report indicated 
that pure tone thresholds in the Veteran's right ear were 20, 
25, 45, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold in the Veteran's right ear 
was 40 decibels and the speech recognition ability, using the 
Maryland CNC Test, was 100 percent.  Pure tone thresholds in 
the Veteran's left ear were 25, 35, 35, and 70 decibels at 
the same frequencies.  The average pure tone threshold in the 
Veteran's left ear was 46 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 100 percent.  As to 
diagnoses, the examiner indicated that the Veteran had a 
moderate to moderately severe sensorineural hearing loss at 
3000 to 4000 Hertz in the right ear and that he had a mild to 
sloping to moderately severe sensorineural hearing loss at 
1500 Hertz and above in the left ear.  

A February 2005 report from Shaw Air Force Base referred to 
other disorders.  VA treatment records dated from October 
2006 to February 2007 show treatment for multiple disorders.  

The most recent March 2007 VA audiological examination report 
noted that pure tone thresholds in the Veteran's right ear 
were 10, 25, 45, and 65 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the Veteran's 
right ear was 37 decibels and speech recognition ability, 
using the Maryland CNC Test, was 96 percent.  Pure tone 
thresholds in the Veteran's left ear were 10, 20, 55, and 65 
decibels at the same frequencies.  The average pure tone 
threshold in the Veteran's left ear was 40 decibels and 
speech recognition ability, using the Maryland CNC Test, was 
92 percent.  The diagnoses were mild to moderately severe 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  

The Board observes that the January 2005 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
I in the right ear and auditory acuity Level I in the left 
ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.rendered  

The most recent March 2007 VA audiological examination report 
also rendered decibel averages and speech discrimination 
scores that correlate to auditory acuity Level I in the right 
ear and auditory acuity Level I in the left ear under Table 
VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, 
the results warrant a 0 percent (noncompensable) rating under 
Diagnostic Code 6100.  

Subsequent VA treatment records dated through June 2007 
referred to other disorders.  

Based on the reports during the period of the appeal, none of 
the Veteran's hearing tests support findings that would 
warrant more than the assigned 0 percent (noncompensable) 
rating.  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant a higher 
(compensable) rating.  The use of hearing aids does not 
affect the Veteran's rating, as hearing tests are conducted 
without hearing aids.  38 C.F.R. § 4.85(a).  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect, however, that 
the Veteran's bilateral hearing loss, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Irritable Bowel Syndrome

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is rated 0 percent when mild, with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating requires irritable colon 
syndrome which is moderate, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating 
requires irritable colon syndrome which is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress. 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

In March 2004, the RO granted service connection and a 
noncompensable (0 percent) rating for irritable bowel 
syndrome, effective July 18, 2002.  

Private treatment records and treatment records from Shaw Air 
Force Base dated from July 2001 to August 2002 show treatment 
for multiple disorders.  

A February 2003 VA rectal examination report noted the 
Veteran reported that he had recurrent diarrhea.  He also 
indicated that he underwent a hemorrhoidectomy in 1977.  He 
stated that he would have bleeding two to three times a month 
and that he suffered from loose motion of his bowels, but 
despite an extensive work-up at Shaw Air Force Base, they 
couldn't find anything.  It was noted that he was put on 
Cholestyramine.  The Veteran indicated that he had good 
sphincter control and no frequent leakage.  He stated that he 
did not wear a diaper.  The examiner reported that the 
Veteran's abdomen was soft and non-tender and that his liver 
and spleen were not palpable.  The examiner indicated that 
the Veteran's hemoccult stool was negative and that he had no 
fissure or ulceration.  It was noted that a proctoscopic 
examination showed a hemorrhoidectomy in the four o'clock 
position.  The diagnosis was internal hemorrhoids, recurrent 
diarrhea, and benign prostatic hypertrophy.  

Private treatment records, treatment records from Shaw Air 
Force Base, and VA treatment records, dated from May 2003 to 
January 2004 show treatment for multiple disorders.  

A February 2004 VA Gulf War examination report noted that the 
Veteran alleged that he had chronic diarrhea and a stomach 
condition due to an undiagnosed illness from the Gulf War.  
The Veteran indicated that he had chronic diarrhea that 
started in 1993.  It was noted that he took Colace three 
times a day.  He stated that he had several bowel movements a 
day, but that the Colace caused them to be formed.  He 
indicated that, otherwise, the bowel movements would be 
watery.  The Veteran denied that he had constipation.  He 
related that he did have a bloated feeling, but no cramping.  
It was noted that a work-up had been negative for parasites 
and fecal fat and that a colonoscopy was normal except for a 
polyp which was presumably benign.  The Veteran stated that 
he had no blood in his bowel movements.  

The examiner reported that examination of the Veteran's 
abdomen showed no masses, tenderness, or organomegaly.  The 
examiner indicated that the rectal examination revealed that 
the Veteran's prostate was of a generous sixe without any 
nodules.  It was noted that no stool was obtained for 
hemoccult testing.  The diagnoses included irritable bowel 
syndrome.  

Private treatment records, treatment records from Shaw Air 
Force Base, and VA treatment records, dated from February 
2004 to February 2005 show treatment for multiple disorders.  

A May 2005 VA gastrointestinal examination report noted that 
the Veteran reported that in 1991, he began to experience 
symptoms of chronic diarrhea.  He reported that the he was 
currently taking Colestipol for treatment of the condition 
and that if he did not take his medication, he would 
experience diarrhea on a daily basis.  He stated that he had 
undergone a colonoscopy at least two times and that no 
diagnosis had been made.  The Veteran denied that he had 
hematochezia.  He reported that his weight had increased 
since his discharge from service and he denied that he had 
any history of anemia.  He stated that his social life was 
not affected by the condition.  The Veteran indicated that he 
underwent surgery for repair of his hemorrhoids in 1976.  He 
denied that he had any difficulty controlling his anal 
sphincter and related that he did not have fecal 
incontinence.  The Veteran denied that he had rectal bleeding 
or thrombosis of his hemorrhoids.  He stated that he was not 
currently using any treatment.  The examiner reported that 
the Veteran's rectal examination was normal and that there 
were no fissures or hemorrhoids.  The assessment was 
subjective complaints of chronic diarrhea and prior history 
of external hemorrhoids with the physical examination not 
revealing any current hemorrhoids or fissures.  

A September 2005 VA treatment entry referred to other 
disorders.  

The most recent October 2006 VA gastrointestinal examination 
report noted that the Veteran reported that he had diarrhea 
and bloating complaints with occasional constipation for 
approximately forty years.  He denied that he had any 
significant weight loss or gain and stated that his weight 
had remained essentially stable.  The Veteran denied that he 
had any nausea or vomiting.  He indicated that approximately 
two to three times per week, he had episodes of diarrhea 
which could alternate with severe constipation to the point 
that he had hemorrhoids and a hemorrhoidectomy performed 
several years ago.  He stated that he felt bloated all the 
time and that the bloating was worse if he ate lettuce.  It 
was noted that he had been on Colestid to regulate some of 
his bowel function in the past and that it did help to some 
degree.  The Veteran remarked that he was not currently on 
Colestid because he changed to a different medication for 
cholesterol purposes.  He stated that he had undergone 
colonoscopies which had revealed diverticulitis and benign 
polyps.  It was reported that no other etiology was noted on 
several colonoscopies performed outside of the VA in the last 
several years.  

The examiner reported that the Veteran's abdomen was soft, 
non-tender, and non-distended.  The examiner stated that 
there were no masses palpable or bowel sounds present.  The 
examiner indicated that there was no rebound or guarding 
noted on the abdominal examination.  The diagnosis was 
irritable bowel complaints as listed above by the Veteran.  
The examiner noted that the Veteran reported that the 
complaints had been present for approximately forty years and 
persisted at that point.  The examiner commented that the 
Veteran's symptoms happened two to three times per week as 
listed and that they alternated from constipation to 
diarrhea, though they seemed to be mildly more predominantly 
diarrhea.  It was noted that the symptoms had been helped by 
Colestid in the past, but that the Veteran was not currently 
taking such medication.  The examiner remarked that no 
evidence of malnutrition was reported and that there was no 
nausea or vomiting.  It was noted that the Veteran's weight 
had remained stable.  

VA treatment records dated from October 2006 to June 2007 
referred to continued treatment for multiple disorders.  

Viewing all the evidence, the Board finds that continuously 
since the effective date of service connection on July 18, 
2002, there is a reasonable basis for finding that the 
Veteran's irritable bowel syndrome is moderate within the 
meaning of Diagnostic Code 7319, and, thus, the criteria for 
a 10 percent rating are met.  The most recent October 2006 VA 
gastrointestinal examination report noted that the Veteran 
indicated that approximately two to three times per week, he 
had episodes of diarrhea which could alternate with severe 
constipation.  He also stated that he felt bloated all the 
time.  The diagnosis was irritable bowel complaints as listed 
above by the Veteran.  The examiner noted that the Veteran 
reported that the complaints had been present for 
approximately forty years and persisted at that point.  The 
examiner commented that the Veteran's symptoms happened two 
to three times per week as listed and that they alternated 
from constipation to diarrhea, though they seemed to be 
mildly more predominantly diarrhea.  

Additionally, the Board notes that the a May 2005 VA 
examination report noted that the Veteran reported that he 
was taking medication for his chronic diarrhea and that if 
the did not stay on the medication, he had diarrhea on a 
daily basis.  Further, a February 2004 VA Gulf War 
examination report indicated that the Veteran had several 
bowel movements a day, but that the medication he was taking 
caused them to be formed.  The Veteran indicated that he had 
a bloated feeling, but no cramping.  The Board observes that 
as the Veteran has reported complaints of bloating since at 
least February 2004 as well as frequent episodes of bowel 
disturbances, the evidence meets the criteria for moderate 
symptoms indicative of a 10 percent rating.  

The Board finds that symptomatology indicative of severe 
irritable bowel syndrome within the meaning of this 
Diagnostic Code 7319, as required for a 30 percent rating, is 
not demonstrated.  Severe symptoms such as more or less 
constant abdominal distress have clearly not been shown.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
Veteran's irritable bowel syndrome has continuously been 10 
percent disabling since July 18, 2002, when service 
connection for that disorder became effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The evidence does not reflect that the 
Veteran's irritable bowel syndrome, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

Thus, an increased rating to 10 percent, continuously since 
July 18, 2002, for irritable bowel syndrome, is granted.  The 
Board has considered the benefit-of-the-doubt rule in making 
the current decision.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a sleep apnea, is reopened, and to 
this extent only, the benefit sought on appeal is granted.  

Service connection for a psychiatric disorder is denied.  

A compensable rating for bilateral hearing loss is denied.  

A higher rating of 10 percent, but not greater, is granted 
for irritable bowel syndrome continuously since the effective 
date of service connection on July 18, 2002, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran's service treatment records show that he was 
treated for respiratory problems on numerous occasions 
throughout his period of service.  The Veteran was diagnosed 
with disorders including sinusitis, rhinitis, upper 
respiratory infections, bronchitis, hay fever, and throat 
problems.  

A December 1994 treatment report from Shaw Air Force base, 
just two months after the Veteran's separation from service, 
indicated that the Veteran complained of three months of a 
nasal discharge that was clear and sometimes bloody.  The 
Veteran also reported that he had a cough at night and more 
often during the day.  He also reported that he was sleepy 
during the daytime and had fallen asleep on occasions.  He 
stated that he had been snoring more in the last six months 
and that his wife indicated that he did have some possible 
apneic spells too.  It was noted that the Veteran also had 
more allergies as well.  The assessment was increased 
allergies symptoms, bed and home, possible dust mites; 
sinusitis, probable; decreased sleep and increased snoring, 
probably related to allergic symptoms with possible adenoidal 
swelling.  

A February 2004 VA Gulf War examination report indicated, as 
to a medical history, that the Veteran reported that he had 
some shortness of breath a rest and some dyspnea on exertion.  
It was noted that the Veteran did have sleep apnea diagnosed 
five years earlier and that he used a continuous positive 
airway pressure (CPAP) device.  The Veteran reported that he 
had surgery for sleep apnea in 2001.  He stated that he 
underwent soft palate surgery in 2001 which helped with his 
snoring.  The diagnoses included sleep apnea.  

The January 2005 lay statement from the Veteran's wife 
indicated that the Veteran's eight months in Saudi Arabia 
took a toll on him and their family.  She reported that the 
Veteran was fatigued all the time and that he wore a CPAP 
device, but that it didn't work well.  

An March 2007 VA nose, sinus, larynx, and pharynx examination 
report noted that the Veteran underwent uvulopalatoplasty in 
2001, but that he claimed he had a shore throat prior to the 
surgery.  It was noted that the Veteran had sleep apnea and 
that he had been using a CPAP device both before and after 
the uvulopalatoplasty surgery.  The Veteran reported that his 
sleep apnea was worse in the spring and fall when pollen was 
out and that he presently had some slight soreness in his 
throat.  The diagnoses were chronic dry throat secondary to 
usage of a CPAP machine and no other evidence of acute or 
chronic oropharyngeal disease.  

An April 2007 VA lymphatic disorders examination report 
related a diagnosis of no current objective evidence of a 
lymphatic disorder.  The examiner reported that in reviewing 
the Veteran's claims file, they found several entries of a 
sore throat with some changes in the throat consistent with 
an infection.  The examiner also reported that an infection 
of the Veteran's throat was documented in the claims file 
they examined, but that they could not find any evidence of 
enlarged lymph nodes.  

The Board notes that the Veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder as to his claim for service connection 
for sleep apnea.  Such an examination should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
sleep apnea since May 2007.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
May 2007 should be obtained.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed sleep apnea.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of the 
claims file, examination of the Veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater probability) that the Veteran's 
sleep apnea is etiologically related to 
the Veteran's period of service.  

3.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service 
connection for sleep apnea.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


